UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

_ -X
EDUARD SLININ,
Docket No. 15-cv-9674 (RJS)
Plaintiff,
-against- JOINT PRE-TRIAL ORDER
ALEX SHNAIDER,
Defendant.
--- X

 

The plaintiff and defendant jointly submit the following Joint Pre-Trial Order:
CAPTION
Edward Slim`n v. Alex Shnaider, No. 1:15-cv-09674 (RJS)
TRIAL COUNSEL

Plaintiff’s Counsel: Dealy, Silberstein & Braverman, LLP
By: Laurence J. Lebowitz
225 Broadway - Suite 1405
New York, New York 10007
Phone: (212) 385-0066
Fax: (212) 385-2117

Keller Lenkner LLC

By: Warren Postman
1300 l Street, N. W.
Suite 400E

Washington, D.C. 20005
Phone: (202) 749-8334

Keller Lenl<ner LLC
By: Tom Kayes

150 N. Riverside Plaza
Suite 4270

Chicago, lL 60606
Phone: (3] 2) 741-5227

Defendant’s Counsel:
Michael Paul Bowen
Bradley Peter Lerman
Kasowitz Benson Torres LLP
1633 Broadway
New York, NY 10019
Tel.: (212) 506-1700
Fax: (212) 506-1800
mbowen@kasowitz.com
blerman@kasowitz.com
SUBJECT MATTER JURISDICTION
The Court has subject matterjurisdiction over this matter pursuant to 28 U.S.C.

§1332(a)(2), in that the Plaintiff is a citizen of this State and Defendant is a citizen of a foreign

state and the amount in controversy exceeds $75,000.

CLAIMS AND DEFENSES

A. PLAINTIFF’S POSITION

Plaintiff Eduard Slinin seeks a determination by this Court that a partnership existed under
New York Partnership Law (“NYPL”) § 10 between himself and Defendant Alex Shnaider related
to the purchase and sale of private aircraft to third parties. Slinin further seeks an accounting of
partnership assets under NYPL § 74 and distribution of the assets of the partnership under NYPL
§ 71. Plaintiff’ s Amended Complaint included additional claims which were previously dismissed
by the Court.

B. DEFENDANT’S POSITION

No such partnership existed. For that reason, no accounting is permitted at law or equity.
In addition, plaintiff entered into an oral settlement agreement, which precludes his equitable

accounting cause of action.

TRIAL DAYS NEEDED
Plaintiff estimates that three days are needed for trial.
Defendant estimates that two days are needed for trial.
N 0 TRIAL BY MAGISTRATE JUDGE
In this case, there is no requisite consent to a trial of the case by a magistrate judge.
STIPULATIONS OF FACT

The parties agree upon the following undisputed facts:

l. At all relevant times, Eduard Slinin was a New Jersey citizen and Mr. Shnaider
was a Canadian citizen.

2. There is no written partnership agreement between Alex Shnaider and Eduard
Slinin.

3. Eduard Slinin is not listed in the formation documents for Challenger Aircraft
Company, Ltd., CL850 Aircraft Investments, Ltd., or CL850 Aviation Holdings, Ltd.

4. Eduard Slinin did not have authority, control, or management rights with respect
to Challenger Aircraft Company, Ltd., CL850 Aircraft Investments, Ltd., or CL850 Aviation
Holdings, Ltd.

5. Mr. Slinin never created or filed any tax returns or filings separate and apart from
his individual tax returns on behalf of any partnership with Mr. Shnaider.

6. Mr. Slinin never created or filed any tax returns or filings on behalf of Challenger
Aircrait Company, Ltd., CL850 Aircraft Investments, Ltd., or CL850 Aviation Holdings, Ltd.

7. Mr. Slinin arranged two buyers, Oleg Sheikhametov and Georgy Pirurnov, for the
aircraft contracts at issue.

8. Olave Equities was created by Midland Resources Holding Limited (“Midland”).

9. Colley International Marketing SA was created by Midland.

10. Blue Industrial Skies Inc. was created by Midland.

11. Jofan Holding Limited was created by Midland.

12. Setius Technologies Ltd. was created by Midland.

13. Xaman Holdings, Ltd. was created by Midland.

14. Stogan Assets Incorporated was created by Midland.

15. Mr. Sheikhametov used Olave Equities and Colley International Marl<eting SA as
the buyers for contracts 161 and 162, respectively

16. Mr. Pirumov used Blue Industrial Skies Inc., Jofan Holding Limited, Setius
Technologies Ltd., Xaman Holdings, Ltd, and Stogan Assets Incorporated as the buyers for
contracts 169, 170, 171, 172 and GXRS-298, respectively.

17. Mr. Slinin and Mr. Shnaider met on February 25, 2012 at the office of l\/Ir. Simon
Kronenfeld in Toronto, Ontario, Canada, to discuss all claims concerning the aircraft contracts at
issue.

18. Along with Messrs. Shnaider and Slinin, Simon Kronenfeld and Michael Sapir
were present.

19. On November 2, 2007, Bombardier contract 172 was assigned directly to Xaman
Holdings Ltd.

20. Mr. Slinin received payments of $2 million, related to aircraft contract 169 from
Woren Inc. 01' a related entity.

21. The completed aircraft associated with amended contract 161, Bombardier
Challenger 850-8100, was sold to Start Soar Limited, a China-based buyer.

22. Mr. Slinin had no role in procuring the buyer who purchased the Bombardier.

Challenger 850-8100.

23. The Learj et associated with aircraft contract 206 was not sold to a third-party.
Instead, Midland returned it to Bombardier for a $9.5 million Bombardier credit conditioned on
Midland purchasing three additional aircraft.

24. Mr. Slinin executed the Promissory Note for $4.45 million and the related
personal guarantee on or about December 26, 2008.

STIPULATIONS OF LAW

The parties agree that the following legal standards are applicable:

1. Under New York law, a partnership agreement may be formed orally or through
conduct and need not be in writing.

2. Plaintiff is not entitled to an accounting unless he proves by a preponderance of
the evidence that he and defendant were partners in an oral partnership

3. To prove a New York oral partnership, plaintiff must prove by a preponderance of
evidence: (l) the parties’ sharing of profits and losses; (2) the parties’ joint control and
management of the business; (3) the contribution by each party of property, financial resources,

effort, skill, or knowledge to the business; and (4) the parties’ intention to be partners.

TRIAL WITNESSES
A. PLAINTIFF’S CASE-IN-CHIEF WITNESSES
1. Eduard Slinin ~ Direct Testimony by Affidavit
2. Alex Shnaider - Cross Examination in person
3. Robert Lee - Cross Examination in person

4. George chenda - By Deposition

B. DEFENDANT’S CASE~IN-CHIEF WlTNESSES

1. Alexander_ Shnaider - In person
c/o Micliael Paul Bowen, Esq.
Kasowitz Benson Torres LLP
1633 Broadway
New York, New York 10019

2. Robert Lee - In person
c/o Michael Paul Bowen, Esq.
Kasowitz Benson Torres LLP
1633 Broadway
New York, New York 10019

3. Michael Sa|gi - In person
c/o Nova Diamond Ltd.

221 Victoria Street, Lower Level
Toronto, ON, Canada MSB 1V4

4. George Rependa - by deposition
c/o Bombardier Inc.

800 René-Lévesque Blvd W
Montreal, QC H3B 1Y8, Canada
DEPOSITION DESIGNATIONS
A. PLAINTIFF

1. George Rependa

 

1’1.’s Def.’s Objs. & Counter-
Designations Designations Pl.’s Objs.

 

4: 15-25

 

51 2-25

 

6: 8-16

 

8:14~16

 

8: 21-25

 

9;2_15 _____ __9;16t010;9

 

"10; 10-25_

 

11:2-10

 

11:25_

 

12: 2-5" izzé-Ts

 

12: 18-25

 

1312-8
13:18-25

 

 

 

141 2-25

 

 

 

 

Pl.’s

DcsigLnations

 

T)ef.’s Objs. & Countcr-
Designations

Pl.’s Objs.

 

15
18

1 14-21
1 2-20

__15_1_9'_1_§_

 

 

_19

:3-5

 

251

4-9

 

_251

19-25

 

261

2-9

 

281

22-25

 

291

2-19

 

31:

10-25

3012-25; 3112-9

 

321

2-8

 

321

14-22

 

_33:
331

6-8

 

ii§

 

361

23 -25

 

37

371
1 15-39: 2

2_4

 

 

391

13-16

39:3-12

 

391

18-25

 

45

:6-4718

47:9 to 48110

 

40

:2-10

 

52

:2-53: 10

 

54

.' 7-25

Hearsay; No Personal Knowledge

 

35

1 2-25

Hearsay; No Personal Knowledge

 

56

1 2-25

Hearsay; No Personal Knowledge

Statement made based upon
personal knowledge of the
contracts

 

571

2-18

Hearsay; No Personal Knowledge

Not hearsay. Basis of witnesses
statement is from personal
knowledge

 

581

9-21

Hearsay; No Personal Knowledge

Not hearsay. Basis of statement is
pers_onal knowledge of witness.

 

q591

16-21

 

811

5-21

81 122-24

 

821

20-25

 

h831

2-15

 

851

10-16

Hearsay; No Personal Knowledge

Not hearsay. Basis of statement is
personal knowledge of witness.

 

851

22-25

 

_861

2-7

8618 to 87119

 

941

25

 

_95:

2-25

 

1001 23-25

 

 

`_10

hat

 

 

 

 

 

Pl.’s

Def.’s Objs. & Counter-

 

 

 

 

 

 

 

 

 

 

Designations Designations Pl.’s Objs.

1011 8-25

1021 2-25

103:2-10 103:17 to 104:15

1051 7-18 No Personal Knowledge; Opinion Witness had personal knowledge
regarding contract cancellations

1061 23-25 No Personal Knowledge Witness answered question in the
negative

1071 2 No Personal Knowledge Witness answered question in the
negative

108: 14-25

1091 2

1091 4-24

1 101 2-10

 

115123-117:12

 

125111-130125

 

131:2-4

 

13116-25

 

1321 10-25

 

13312-10

 

1341 2-25

 

13512-12

 

14912-18

Hearsay; No Personal Knowledge

Obj ection unfounded - question
was asked by defense counsel

 

 

16115-18

 

 

 

DEFENDANT

1. George 'Rependa

 

Def.’s
Dcsignations

Pl.’s Objs. & Counter-Designations

Dcf.’s Objs.

 

4121 to 5116

 

L5;2410 6;16

 

`13:9_16

 

 

1519-21

 

2916-25

 

9316-16

 

97112-18

 

103117t0104:15

 

131110-14

 

149119t0150113

 

 

153110-19

 

 

 

 

 

2. Vadim Zilbeiman

 

 

 

 

 

 

 

 

 

 

 

Def.’s
Designations Pl.’s Objs. & Counter~Designations Def.’s Objs.
818-23
ara-20
170110 to 171:13
230115 to 233:17
3. Eduard Slinin
Def.’s
_ Designations Pl.’s Objs. & Counter-Designations Def.’s Objs.
3513-5 Plaintiff Objects to this and every

designation below. Mr. Slinin will be

present and available to testify in

person and therefore the use of his
depositon testimony is improper

pursuant to FRCP 32. Plaintiff will
withdraw his Obj ections if the

Defendant is willing to waive his

right to cross examinination of the
Plaintiff and use the deposition

exerpts in place thereof, subject to

any Objection listed below.

 

48120 to 53:11

 

53:24 to 55:16

 

75119to76:19

81:21082:2_

 

 

82113 to 82:17

 

84115-24

 

103111-19

 

_ 144:22 to 148:10_
188:20-23

 

19714-10

197111-18

 

209:21 to 210114

20718 to
209:20

 

_2_L15:19
2323-13

 

 

232:14 to 233124

 

 

 

23612 to 237121

 

 

 

 

TRIAL EXHIBITS

Plaintiff’ s Trial Exhibit List is attached hereto as Schcdule 1.

Defendant’s Trial Exhibit List is attached hereto as Schedulc 2.

Dated: New York, New York

No ember 8, 2018

 

 

iowitz

Laurence J.
Dealy, Silverstein & Braverman, LLP
225 Broadway, Suite 1405

New York, NY 10007

Tel.: (212) 385-0066

Fax: (212) 385-2117
llebowitz@dsblawny.com

-and-

Warren Postman

Thomas Kayes

Keller Lenkner LLC

150 N. Riverside Plaza, Suite 4270
Chicago, IL 60606

Tel.: (312) 741 -57.9.0
de@kellerlenkner.com
tk@kellerlenkner.com
Attorneysfor Plaz`n).‘iff

10

 

§ 7 j
:? B___y///:/: fees _

Michael Paul Bowen

Bradley Peter Lerman
Kasowitz Benson Torres LLP
1633 Broadway

New York, NY 10019

Tel.: (212) 506-1700

Fax: (212) 506-1800
mbowen@kasowitz.com
blerman@kasowitz.com
All()rneys_]?))" Defendant

SCHEDULE 1

PLA|NT|FF’S TR|AL EXHIB|TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l Contract No. 298)

 

TABLE OF CONTENTS
_i uo. oEschPTloN Party l Nature of
_ Objection Objection
1 Artic|es of Association for Challenger Aircraft Co., Ltd.,
_ (”cAc").
2 ' Artic|es of Association for CL850 Aircraft |nvestments,
Ltd., (”cL850").
3 Contract between CAC and O|ave Equities (”Contract
N0.161”).
4 Contract between Bombardier and CL850 (N|irror
Contract N0.161).
5 Contract between CAC and Colley |nternationa|
Marketing, S.A., (”Contract No.162”).
6 Contract between Bombardier and CL850 Aviation D |V|iS|€adinB and
Holdings, Ltd. (Mirror Contract No. 162). incomplete
7 Contract between CAC and Blue |ndustria| Skies, |nc.,
(”Contract No. 169”).
8 Contract between Bombardier and CAC (|\/|irror Contract D Mi$|eading
_ No. 169).
5 Contract between CAC and Worren, |nc., (Contract No. D
169).
10 Contract between CAC and lofan Holding, Ltd., D
(”Contract No. 170”).
11 Contract between Bombardier and CAC, (Mirror
Contract No. 170).
12 Contract between CAC and Setius Techno|ogies, Ltd.,-
(”Contract No. 171”). _
13 Contract between Bombardier and CAC, (|\/|irror D N|iS|€adinB and
Contract No. 171). incomplete
14 Contract between CAC and Xaman Holdings, Ltd.,
(”Contract No. 172”).
15 Contract between Bombardier and CAC, (l\/|irror D N|i$|€ading
l Contract No. 172).
16 l Contract between CAC and Stogen Assets, |nc.,
_ 1 (”Contract No. 298”).
17 i Contract between Bombardier and CL850, (I\/lirror D N|iS|€ading and

incomplete

 

 

 

PLA|NT|FF'S TR|AL EXH|B|TS
TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

18 Contract between Learjet, lnc. and KSR Jet, |nc.,
(”Contract No. 207") and Contract Termination
*_ Agreement.
19 Contract between Learjet, |nc. and Midland Resources MiS|eading and
__ Holding, Ltd., (”Contract No.206”) incomplete
20 Slinin Bank Statements and summary showing payments MiS|eadinS; FRE
received from buyers and distribution of same on 301 ami 802; FRE
contracts 161, 162, 169, 170, 171, 172, 298 and 207 9°1‘ 'a°'_‘ °i
foundation
21 Transiated statement of Defendant made May 25, 2009 FRE 801 and 802;
to Russian Authorities in connection with criminal Fl_ili 9015 ch' R'
investigation on complaint of Georgy Pirumov, marked :';'é:é::i:\l/;zri;ion
as Exhibit ”1” at Defendant's Deposition on September No_lz (pub|ic
171 2017~ Documents), Art.
1, 4 & 6; F.R.E. 902
(3)
22 Transiated statement of Defendant made May 25, 2009 FRE 801 and 802;
to Russian Authorities in connection with criminal ;iiii goi;:e)i(ié)li'
. . . . . iv. . a ;
investigation on complaint of Georgy Pirumov. Hague Convention
No.12 (Pub|ic
Documents), Art.
1, 4 & 6; F.R.E. 902
(3)
23 E-mail exchange between Robert Lee and Defendant,
dated February 11, 2010.
24 E-mail exchange between Robert Lee and Defendant, FRE 408; N-Y-
dated September 2, 2011. C~P-L'R~ 4547
25 Letter from Robert Lee to Vadim Zi|berman, dated FRE 408; N-Y-
_ october 7, 2011. C-P-L-R- 4547
26 E-mai| from Robert Lee to Daniel Tillis, dated November
29, 2007. _
27 Promissory Note, dated December 29, 2008 between All

 

City Funding and Midland Resources Holding, Ltd.

 

 

 

 

SCHEDULE 2

SCHEDULE 2

DEFENDANT’S TR|AL EXH|B|TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EX. NO DATE DESCR|PT|ON BEG BATES END BATES Party Nature of
NO. NO. Obiection O_biM
D-1 2008-12-29 Promissory Note P000363 P000369
D-2 2008-12-29 Guaranty P018439 P018444
D-3 2007-10-17 Aircraft Purchase Agreement between P000077 P000085
Challenger Aircraft Company and Olave
Equities Limited - C850-0161
D-3A 2007-10-24 Aircraft Purchase Agreement between P000068 P000076
Bombardier inc. and CL 850 Aviation
Holdings Ltd. - C850-0161
D-3B 2011-06-00 Assignment - C850-0161 P000089 POOOO91
D-3C 2009-07-02 Amendment No. 1 to C850-0161 P000086 P000088
D-3D 2011-06-11 Aicraft Purchase Agreement between P000092 P000107
2023225 Ontario Limited and Start Soar
Limited - C850-0161
D-3E 2011-06-24 Warranty Bi|l of Sale - C850-0161 P000108 P000114
D-4 2007-10-17 Aircraft Purchase Agreement between P000151 P000159
Challenger Aircraft Company Ltd. And
Colley international Marketing SA -
C850-0162
D-4A 2007-10-22 Aircraft Purchase Agreement between P000160 P000164
Bombardier inc. and CL Aviation P000064 P000067
Holdings Ltd. - C850-0162
D-4B 2007-11-22 instrument of Transfer of Sha res - C850- P000165 P000165
0162
D-4C 2009-07-02 Termination of Agreement - C850-0162 P000304 P000306
D-5 Aircraft Purchase Agreement between P000176 P000182
Challenger Aircraft Company Ltd. And
Blue industrial Skies, inc. - C850-0169
D-5A 2007-11-02 Aircraft Purchase Agreement between P000167 P000175
Bombardier inc. and Challenger Aircraft
Company Ltd. - C850-0169
D-SB 2008-06-08 Letter re transfer of shares from G. P000190 P000191

 

 

Pirumov to Jets Worldwide LLC

 

 

 

 

 

 

SCHEDULE 2
DEFENDANT’S TR|AL EXHlB|TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EX. NO DATE DESCRiPT|ON BEG BATES END BATES Party Nature of
NO. NO. Qbiection Obiection

D-SC 2008-07-03 Aircraft Purchase Agreement between ASOOO4396 ASOOO4402
Challenger Aircraft Company Ltd. And
Woren inc. - C850-0169

D-SD 2008-07-03 Settlement Agreement - C850-0169 P018522 P018528

D-5E 2008-07-03 Letter from Challenger Aircraft ASOOO4393 ASOOO4395
Company Limited to Woren, inc. re:
C850-0169

D-5F 2008-07-03 Email from R. Lee to A. Shnaider re: AS0012067 AXXXXXXXX
FW: Signature Page - C850-0169

D-6 2007-10-31 Aircraft Purchase Agreement between P000218 P000224
Challenger Aircraft Company Ltd. And
iofan Holding Limited - C850-0170

D-6A 2007-11-02 Aircraft Purchase Agreement between P000229 P000209
Bombardier inc. and Challenger Aircraft P000227 P000234
Compa ny Ltd. - C850-0170

D-6B Defauit Letter - C850-0170 P000225 P000225

D-7 Aircraft Purchase Agreement between P000235 P000241
Challenger Aircraft Company Ltd. And
Setius Techno|ogies Ltd. - C850-0171

D-7A 2007-11-02 Aircraft Purchase Agreement between P000226 P000226
Bombardier inc. and ChallengerAircrai"t P000210 P000217
Company Ltd. - C850-0171

D-7B 2007-11-22 Letter from Midland Resources Holding P010778 P010779
Ltd. to Setius Technologies, Zoulian
Ltd., Zoulian Management Ltd. And
Kinanis & Co. Advocates

D-7C 2008-02-04 Letter from G. Pirumov to Zoulian Ltd., P010607 P010607
Zoulian i\/ianagement Ltd. And Zoulian
Ltd., Kinanis & Co. Advocates

D-8 Aircraft Purchase Agreement between P000252 P000258
Challenger Aircraft Company Ltd and
Xaman Holdings Ltd. - C850-0172

 

 

 

 

 

 

 

 

SCHEDULE 2
DEFENDANT'S TR|AL EXH|B|TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EX. NO DATE DESCR|PT|ON BEG BATES END BATES Party Nature of
NO. NO. Obiection M_L_
D-8A 2007-11-02 Aircraft Purchase Agreement between P000243 P000251
Bombardier inc. and Challenger Aircraft
Company Ltd. - C850-0172
D-8B 2008-08-18 Settlement Agreement - C850-0172 P000264 P000269
D-8C 2008~08-19 Assignment - C850-0172 P000259 P000261
D-8D 2008-12-04 Letter from Bombardier to Xa man P000262 P000263
Holding Limited - C850-0172
D-9 2007-12-18 Aircraft Purchase Agreement between P000288 P000291
Learjet inc. and Midland Resources
Holding Ltd. - L60-0206
D-9A 2009-07-02 Amendment No. 1 to L60-0206 ASOOO7667 ASOOO7668
D-10 2007-12-27 Aircraft Purchase Agreement between P008931 P008934
Leeariet inc. and KSR iet, inc. - L60-
0207
D-10A 2008-03-11 Letter from i\/iacKay to Slinin re KSR iet, P018093 P018093
|nc. - L60-0207
D-1OB 2009-07-02 Termination Agreement - L60-0207 AXXXXXXXX ASOOl307O
D-11 Aircraft Purchase Agreement between P000278 P000283
Challenger Aircraft Company, Ltd and
Stogan Assets incorporated - GXRS-
0298
D-11A 2007-11-21 Aircraft Purchase Agreement between AXXXXXXXX AXXXXXXXX
Bombardier inc. and CL 850 Aircraft
investments Ltd. - GXRS-0298
D-1lB 2009-07-02 Amendment No. 1 to GXRS-0298 AS HC 000251 AS HC 000251
D-11C 2009-07-03 Excess Advance Payment Transfer - P000285 P000287
GXRS-0298
D-11D 2007-11-22 instrument of Transfer of Shares - GXRS- P010794 P010796
0298
D-11E Default Letter - GXRS-0298 P017654 P017654
D-12 2011-09-02 Email from R. Lee to V. Zi|berman re: ASOO36449 ASOO36455
Reconci|iation Summrav
D-13 2011-09-30 Email and Letter from V. Zi|berman to P000326 POOO327

 

 

A. Shnaider re: Final Demand for

 

Payment

 

 

 

 

 

SCHEDULE 2
DEFENDANT'S TR|AL EXHlB|TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EX. NO DATE DESCR|PT|ON BEG BATES END BATES Party Nature of
NO. NO. Obie_ction Obiection
D-14 2011-10-07 Letter from R. Lee to V. Zi|berman re: P000333 P000336
Response to September 30, 2011 Letter
D-15 2011-10-21 Email and Letter from V. Zi|berman to P000328 P000329
R. Lee Re: 10-7-2011 Letter
D-16 2011-10-27 Email from R. Lee to V. Zi|berman re: AXXXXXXXX AXXXXXXXX
Demand for ngment
D-17 2012-07-05 Email from V. Zi|berman to R. Lee re: AXXXXXXXX AXXXXXXXX
Bombardier Letter
D-18 2012-09-25 Email from A. Shnaider to V. Zi|berman P000316 POOO319
re: TR: Challenger Aircraft Company
D-19 2012-09-25 Email from M. Sapir to V. Zi|berman P000320 P000323
re:TR: Challenger Aircraft Corn ganv
D-20 Email communications between A. P000372 P000438
Shnaider and E. Slinin
D-21 Disbursements - Oieg - Pirumov AXXXXXXXX AXXXXXXXX No Foundation
D-22 Disbursements re Challenger Contracts ASOO47948 AXXXXXXXX No Foundation
D-23 2011-06-30 Spreadsheet re: Promissory Note and 3 ASOO36423 ASOO36423 No Foundation
positions - 30.06.11
D-24 Blue Crane Limited Wire Transfer P000492 POOO492
D-25 Paid from Blue Crane Spreadsheet AXXXXXXXX AXXXXXXXX No Foundation
D-26 2010-06-21 F|ying Coiours Corp. invoice No. 62110 AXXXXXXXX AXXXXXXXX No Foundation

 

 

 

 

 

 

 

